
	

114 HR 1315 : To amend section 1105(a) of title 31, United States Code, to require that annual budget submissions of the President to Congress provide an estimate of the cost per taxpayer of the deficit, and for other purposes.
U.S. House of Representatives
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1315
		IN THE SENATE OF THE UNITED STATES
		October 21, 2015Received; read twice and referred to the Committee on the BudgetAN ACT
		To amend section 1105(a) of title 31, United States Code, to require that annual budget submissions
			 of the President to Congress provide an estimate of the cost per taxpayer
			 of the deficit, and for other purposes.
	
	
 1.Requirement in budget submission with respect to the cost per taxpayer of the deficitSection 1105(a) of title 31, United States Code, is amended— (1)redesignating paragraph (37) (relating to the list of outdated or duplicative plans and reports) as paragraph (39); and
 (2)by adding at the end the following:  (40)in the case of a fiscal year in which the budget is projected to result in a deficit, an estimate of the pro rata cost of such deficit for taxpayers who will file individual income tax returns for taxable years ending during such fiscal year..
			
	Passed the House of Representatives October 20, 2015.Karen L. Haas,Clerk
